Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. This application claims foreign priority to KR 10-2019-0096784, filed on 08/08/2019 in Korea.

Election/Restrictions
Applicants’ election without traverse of Group I, claims 1-15, filed on 12/23/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. 
Claims 1-15 will presently be examined to the extent they read on the elected subject matter of record.

Priority
The examiner noted that the instant application claims KR 10-2019-0096784 as foreign priority; however the examiner couldn’t find the certified copy of the claimed KR 
The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed before the patent is granted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abdellaoui et al. (US 2008/0057091 A1).
Abdellaoui et al. teach a moisturizing and anti-wrinkle cosmetic composition comprising a combination of one hyaluronic acid (HA) fraction having an average molecular weight (MW) in the range of 8-100 kDa and another HA fraction having an average MW in the range of 500-1,100 kDa (abstract and claim 1), actives such as peptide drugs including human growth hormone (polymeric peptide) (paragraph 55) and exemplified a composition comprising 72.25% by weight of water and 0.1% by weight of HA 50 (53 kDa) and a composition comprising 72.25% by weight of water and 0.1% by weight of HA 300 (320 kDa) (paragraph 65-68), i.e., both HMW HA and LMW HA being 0.36% dry weight (0.1%/ (100%-72.75%) = 0.36%) and thus 1:1 HMW HA to LMW HA weight ratio and total of 0.62% dry weight of HA;
wherein the HA fractions can be lyophilized (paragraph 36) and crosslinked with divinyl sulfone (paragraph 47 and claim 10) and 
wherein a single composition exhibiting both moisturization and anti-wrinkle properties are highly desirable with high MW fractions of HA (HMW HA) having an average MW of about 1 to about 1.5 MDa for providing excellent moisturizing properties in cosmetic compositions such as lotions and creams and very low MW fractions of HA (LMW HA) have been reported to exhibit anti-wrinkle properties due to the ability of these fractions to penetrate the skin barrier (paragraph 11-13).

This deficiency is cured by the rationale that it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.
According to Abdellaoui et al.’s teachings of a combination of HMW HA and LMW HA with HA being crosslinked and not crosslinked, there are 4 different combinations: HMW HA and LMW HA, crosslinked HMW HA and crosslinked LMW HA, crosslinked HMW HA and LMW HA, and HMW HA and crosslinked LMW HA. Thus pick crosslinked HMW HA out of crosslinked HMW HA and HMW HA and pick LMW HA out of LMW HA and crosslinked LMW HA as one of the 4 embodiments taught by Abdellaoui et al. would have obvious, to arrive the claimed combination “yielding no more than one would expect from such an arrangement”. Please refer to MPEP 2143.I A: 
…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 	
Abdellaoui et al. do not specify the exact same MW of HMW HA and LMW HA in claim 4.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, HMW HA having an average MW of about 1 to about 1.5 MDa taught by Abdellaoui et al. provides excellent moisturizing properties and LMW HA taught by Abdellaoui et al. penetrates the skin barrier (thus has anti-wrinkle properties) while HMW HA the instant claimed composition .

Claims 1-4, 6-13, and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Abdellaoui et al. (US 2008/0057091 A1) in view of Pinsky (US 2007/0077292 A1).
The teachings of Abdellaoui et al.  are discussed above and applied in the same manner.
Abdellaoui et al. do not specify the same crosslinking agent and the composition forming gel after being mixed with cosmetic carrier.
This deficiency is cured by Pinsky who teach both divinyl sulfone and DBDE being suitable crosslinking agents for HA and crosslinked HA forming gel (paragraph 62 and 63) in skin care composition (paragraph 31).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Abdellaoui et al. and Pinsky to replace divinyl sulfone HA crosslinking agent taught by Abdellaoui et al. with DBDE. Both divinyl sulfone and DBDE being suitable crosslinking agents for HA was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing divinyl sulfone HA crosslinking agent taught by Abdellaoui et al. with DBDE flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
	
Claims 1-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Abdellaoui et al. (US 2008/0057091 A1) and Pinsky (US 2007/0077292 A1) in view of Sanchez Barreiro et al. (US 2011/0256059 A1).
The teachings of Abdellaoui et al. and Pinsky are discussed above and applied in the same manner.
Abdellaoui et al. do not specify the particle size of lyophilized crosslinked HMW HA in claims 5 and 14.
This deficiency is cured by Barreiro et al. who teach the lyophilized crosslinked HMW HA in cosmetic composition having particle size of 472±20 nm (paragraph 60, 108, 123, 162), i.e., <200 μm.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Abdellaoui et al. and Sanchez Barreiro et al. to specify the lyophilized crosslinked HMW HA taught by Abdellaoui et al. having a particle size of <200 μm. Lyophilized crosslinked HMW HA having a particle size of <200 μm was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612